NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

MARY E. BOLLERO,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3075
                                             )
THE ESTATE OF ELLEN A. BOLLERO;              )
and CATHERINE M. CHRYSLER,                   )
individually, and as the Personal            )
Representative of the Estate of Ellen A.     )
Bollero,                                     )
                                             )
             Appellees.                      )
                                             )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Lee
County; James R. Thompson, Senior
Judge.

Maria E. Bryant, The Haba Law Firm, Fort
Myers, for Appellant.

Dennis L. Avery of Avery, Whigham &
Winesett, P.A., Fort Myers, for Appellees.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and KHOUZAM and BLACK, JJ., Concur.